Reissue Office Action
Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to
timely apprise the Office of any prior or concurrent proceeding in which Patent No.
10,512,724 is or was involved. These proceedings would include interferences,
reissues, reexaminations, and litigation.

Claim Status
	Claims 1-17 are allowed.
Claim 18 stands rejected.

Reissue Declaration
The replacement declaration filed 6/6/2022 is accepted.
It is noted that Patent Owner did not uncheck the box in the declaration indicating that the specification is “attached hereto”.  It is assumed that this was an oversight and will be treated as such herein.

Withdrawn Claim Rejections - 35 USC § 251
The rejection of Claims 1-18 as being based upon a defective reissue declaration under 35 U.S.C. 251 is hereby withdrawn.

Claim Rejections – 35 USC § 251 Recapture
Claim 18 stands rejected under 35 U.S.C. 251 as being an improper
recapture of broadened claimed subject matter surrendered in the application for
the patent upon which the present reissue is based.

Response to Arguments
	In the response filed 6/6/2022, Patent Owner argues that Claim 18 is materially narrowed in scope such that the claim avoids the recapture rule.  The limitations “actuator having a cut-out located in a distal end wall” and “where the conductive lead extends through the cut out” are surrender generating limitations. The SGL limitation regarding the “cut-out” has been removed in its entirety from new claim 18.  Further, this SGL limitation has not otherwise been narrowed, but rather replaced with an entirely new limitation directed to “the actuator having a distal end portion that is configured as end cap”.  In this instance the SGL was entirely removed and the other narrowing of the claim is not sufficient to avoid recapture. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification describes three embodiments, namely that of Figures 1 to 6c and the of Figures 11 to 15.  The drive mechanism of the first embodiment, includes either a switching element of Figures 3 to 6B (species 1), a second version of Figures 7a to 8b (species 2), and a third version of Figures 9a to 10b (species 3).  The limitation requiring the end cap in Claim 18, which is present in the first embodiment, first switching element, appears to be comingled with structures from the of second switching arrangement of the second embodiment which includes the newly claimed “flexible tongue” in that there is no discussion of such an end cap in the discussion of the second embodiment.  Plainly, it is unclear if the housing described in the specification with respect to the first embodiment, first species is also used with the other first embodiment species 2 and 3.
  	For example, in the second paragraph of the body of claim 18, it recites:  


    PNG
    media_image1.png
    121
    643
    media_image1.png
    Greyscale


In the remarks section, Reissue Applicant points to:

    PNG
    media_image2.png
    73
    649
    media_image2.png
    Greyscale

	This is discussed relative to the first embodiment, first species.

Whereas in the last paragraph of the body of claim 18, it recites:


    PNG
    media_image3.png
    186
    643
    media_image3.png
    Greyscale

For this language, the Remarks section points to 

    PNG
    media_image4.png
    106
    637
    media_image4.png
    Greyscale


	This is discussed relative to the first embodiment, second species.

	Next, Claim 18 recites “a communication unit operatively positioned within the actuator.”  (Emphasis added).  The second embodiment relates to Figs. 14 and 15 which show the communication unit 160 “within” the actuator while for the Figs. 1-6-c, 7a-8b, and 9a-10b, only 6c mention communication unit 60 and it appears to be outside of the actuator, e.g. see Figure 6c.  This too amounts to a comingling of structures from different embodiments absent clear relationships establishing reciprocity in the specification, which is improper and appears to constitute new matter

Claim 18 is also rejected here for the addition of new matter.  The claim now requires that the actuator has “an end portion that is configured as an end cap”, however, the only discussion of such an end cap is relative to the distal end of the housing at column 6, lines 1 and 2” “and end cap fixedly attached to the distal end 14 of the housing” (emphasis added).  No such end cap apparently disclosed for the actuator.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The second to last line of claim 18 has a phrase ending in the word “to” which seems to be missing a word or thought (i.e., “such that the distal end of the switching element engages with and pushes the flexible tongue causing the contact surface to come into contact with the contact element to”, where the communication unit is activated when the switch is closed.”

Specification
The disclosure is objected to because of the following informalities:  in the Brief Description of the Drawings, the discussion of the content of Figures 7a-10a states that they are views of the drive mechanism, however, the specification later describes these as switch embodiments.  
Also, column 10 of specification has reference numeral “152” as two different structures, namely, lines 20-21, “inwardly directed ledges 152” with respect Figs. 14 and 15 and line 57, “electronics module” with respect to Fig. 16.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: in Figure 6c, reference numeral “96” is in mid-air of the left-hand side of the “Fig. 6c” label and reference numeral “96” is nowhere in specification.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-17 are allowed.
Claim 18 would be allowable if the 35 USC 112 and 251 issues are overcome.
The following is a statement of reasons for the indication of allowable subject
matter:  The prior art of record fails to teach or reasonably suggest either the claimed medicament delivery device including in particular a drive mechanism that engages the medicament container when the drive mechanism is activated, where the drive mechanism comprises an actuator having a cut-out located in a distal end wall, a switching element and a force element, where the force element directly engages an inside surface of a distal end of the switching element and where a conductive lead extends through the cut-out in combination with the claimed communication unit and switch arrangement (claim 1), or, the drive mechanism having an actuator having a distal end portion that is configured as an end cap that is fixedly attached to and closes the open distal end of the housing, a U-shaped switching element slidably positioned within a tubular portion of the actuator and a force element positioned between proximally extending elongated arms of the switching element, where the force element directly engages an inside surface of a distal end of the switching element, a communication unit operatively positioned within the actuator and electrically
connected to a conductive lead that is electrically connected to a switch comprising:
a contact surface on one end of the conductive lead; and a contact element positioned on a flexible tongue that is electrically connected to the communication unit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Jastrzab whose telephone number is (571)272-4947.  The examiner can normally be reached on 7:00a-5:00p M-R.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay A. Spahn can be reached 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jeffrey R. Jastrzab/
Reexamination Specialist 
Central Reexamination Unit
Art Unit 3993




 Conferees:  /BMF/ 
		Beverly M. Flanagan
		Reexamination Specialist, AU 3993

/GAS/
Gay Ann Spahn
Supervisory Patent Examiner, AU 3993